Evans, J.
(concurring). I concur fully in the majori*1198ty opinion. I desire to add a word, however, with a view of italicizing particular terms of the statute under consideration. It provides:
“When a debtor absconds and leaves Ms family, such property as is exempt to him under this chapter shall be exempt in the 'hands of his wife and children, or either of them.”
The words above italicized furnish their own emphasis. Their fair implication is that, when an absconding debtor “leaves his family,” his dominion and trusteeship of exempt property ceases instanter. By the same process, such exempt property is deemed to be “in the hands of his wife.” If such property is deemed in the hands of the wife, it cannot be in the hands of the absconding husband. How can it be “exempt in the hands of his wife” unless the dominion is likewise in .the hands of his wife? An exemption to the wife in property over which her absconding husband, and not she, has absolute dominion, would be a contradiction in terms. If she has no right to the property, she can have no exemption in it. It is impossible to give any substance to the exemption provided in this statute for the benefit of wife and children, unless it be held that, as a matter of law, the dominion and trusteeship of the exempt propérty passes from the absconding husband to the' deserted wife and children. Such a holding is consistent in principle with our previous construction of exemption statutes. To hold that a nondeserting husband may not incumber exempt property for the benefit of a creditor without the written consent of his wife, and yet hold that a deserting husband who acts in hostility to liis family may give away or sell such exempt property for his own exclusive use, in attempted violation of his trusteeship for his family as to such exempt property, would be an incongruity, indeed. To so construe this section is to reduce the exemption therein provided to a nullity. *1199We must assume that the purpose of this statute was to save exemption to wife and family, notwithstanding the desertion of the husband. It should be construed, therefore, as giving the substance of exemption, and not the mere shadow of it. I recognize a certain force of logic in the dissenting argument, predicated as it is upon the fact that Section 4016 is a part .of the Code chapter on executions, and deals primarily with the relative rights of creditors and debtors, rather than with the relative rights of husband and wife. But even logic apparently good sometimes leads to absurdity. In this case, it destroys the statute which it construes. It was with perfection of logic that Dr. Holmes, at the end of a hundred years to a day, made a pile of dust from the One Hoss Shay.
“Logic is logic, — that’s all I say.”
Ladd, C. J., and Gaxnor, J., concur in both of the foregoing opinions.